—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered March 16, 1995, convicting defendant, upon his plea of guilty, of three counts of robbery in the first degree and one count of robbery in the second degree, and sentencing him, as a second felony offender, to three terms of 12 to 24 years and one term of 7V2 to 15 years, all to run concurrently, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, since the record established that the plea was knowing, voluntary and intelligent, and since defendant after being afforded the opportunity to present his claims both orally and in a written motion, failed to support his claim of coercion with any thing other than conclusory allegations (see, People v Vasquez, 242 AD2d 452). Defendant’s claim of “coercion” clearly consisted of nothing more than counsel’s appropriate advice to defendant to accept the plea (People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995). We also find that there was no basis to appoint new counsel (People v Senghor, 248 AD2d 299).
We perceive no abuse of sentencing discretion, and conclude that the record fails to support defendant’s contention that the *108sentence was influenced by the court’s alleged misunderstanding of defendant’s parole eligibility. Concur — Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.